Case 5:19-cv-00306 Document 1-1 Filed 03/25/19 Page 1 of 2
1544 <R\=v- 116/171 CIVIL COVER SHEET

The ._18 44 civil cover sheet and the information contained herein neither re lace nor suplEJ|ement the filing and service of pieadings or other papers as re uired by law, except as
provided by i_oce|_ruies of_court. This form, approved by the Judicia| Con erence of the nited States in eptember 1974, is required i`or the use of the Eerk of Court for the
purpose of initiating the civil docket sheet. fS£».'E .'NSTRUCTION.S' ON NEXT PAGE 01'~” THIS FORM.)

 

. a L INT F .S _ E AN
lDlgr?a §ani?lago,]|ngwidua||y and as Next Fnencl of Caleb Nl|dd|eton, Ai?s}t?“£e mgemnili\§€ompany
minor
(b) County ofResidence ofFirst Listed P|aintiff BeXal' Counry of Residence ofFirst Listed Def`endant
(EXCEP ‘i‘lN U.S. PLA.W':'.'FF CASES} (IN U.S. PLA .WTJFF CASES ONLY)

NOTE; lN I..AND CONDEMNAT[ON CASES, USE THE LOCATiON OF
THE TRACT OF LAND lNVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C) Attorneys (Ffrm Name, Address. and Y'elephr):re Number) Aitol‘n€ys (UK'WWN)
Fernando R. Cruz, Cruz injury Lawyers, PC, 8122 Datapoint Dr., Ste. Robert E. Valdez. Joseph E. Cue||ar, Va|clez and Trevlno. Ca|lagha
305, San Antonio, Texas 73229, T: 210-224-4474, F: 210-224-1928 Tower, 8023 Vantaga Drlve, Ste. 700, San Antonio. TX 78230, P:
210-598-8686. F22'10-598-8797
II. BASIS OF JURISDICTION (Plaee air "X"inOne Bo.r Oniy) IIl. CITIZENSHIP OF PRINCIPAL PARTIES (Piace air "X" r'nOne Bmcfm' Pi'ai.
(I"ar Dl\'er.i'r`!y Cases C)nl'y) and O)re Bo.\‘for Defe)ict'am)
13 1 U.S, Government Cl 3 Federa| Qlleslion PTF DEF FTF DEI"
Plaintii`i` (U.S. Governmem‘ Nura Parly) Ciu'zen ofThis State ix l !:l l Incorporated or Principal Place l:l 4 13 4
of'Business in 'i'his State
El 2 U.S. Govemment 5 4 Diversity Citizen of Another State C| 2 ij 2 incorporated and Principal Place Cl S |X 5
Def'endont medicare Ci.'fzen.rhip of 7101-lies in flew Hl) ofBusiness in Anotlier State
Citizer\ or Snbjecl oi`e C] 3 C| 3 Fclreign Nation l:l 6 CI 6
Foreign Counhy
[V. NATURE OF SUIT (Place an "X" m One Bo.v On.')d Click here for: Nature of Suit Code Descriglions.
l CUNTRAC'I` TORTS FORFEITUREIPENALTY BANKRUPTC; ` OTH'ER STATUT-ES
d 1|0 lnsurunce PERSONAL IN.]'URY PERSONAL lNJURY ij 625 Dmg R.elated Seizure ij 422 Appeiii 28 USC 158 El 375 Fnlse Claims Acl
U 120 Marine EI 310 Airplane 13 365 Personnl Injury - of Property 2| USC 881 |J 423 Wilhdrawal D 376 Qni Tam (31 USC
C'l 130 Miller Aet CI 315 Airplarle Froriuct Product Liability ij 690 Olher 28 USC 157 3729(£))
Cl 140 Negoliable instrument Liability D 367 Heallh Carel 13 400 State Reuppr)nionmenl
C| 150 Recovery oi`Overpeyrnenl |‘_'l 320 Asseull, Libe] & Pl\armaceutical PBQ£ERTY RIGHT§ ij 410 Antilrust
& Eni`orcemenl of Jndgment S]ander Personal In_|'ury Cl 820 Copyrigltts ij 430 Banks and Bankirtg
lJ 151 Medicare Act l'_'l 330 Federal Employers’ Product Liability Cl 830 Palent ij 450 Colnrnerce
Cl 152 Recovery of Def'aulted Liubility D 368 Asi)estos Personal ij 835 Patent- Abbreviated l‘_‘l 460 Deportation
Stnclent Loans ij 340 Marine injury l"roduct New Dr\tg Applicn!ion |J 470 Rncketeer lnl]uel:ced and
(Exeludes Vetcrans) ij 345 Marinc Prodtlct Linbility D 840 Trademark Corrupt Organizntions
Cl 153 Recovery of Overpayment Liability PERSONAL PRDPERT\' LABO§ SOCIAL SECURITY El 480 Consumer Credit
ofVeteral\‘s Benefits l:l 350 Motor Vehicle E| 370 Otlier Fraud D 710 Fair Lahor Standards ij 861 HlA (13951°1`) l'_'l 490 CabielSat TV
|J 160 Slockl:olders' Suits 111 355 Motor Vehicle l‘_'l 371 Truth in Lending Act Cl 862 Black Lung (923) l‘_'l 850 Seclldlies.iCommodiliesl
C.l 190 Otlier Conlract Product liability Cl 380 Other Personel l‘J 720 LaborfManegemenl EJ 863 DIWC)'DIWW (405(g)) Exchange
Cl 195 Contrecl Prcduct Liability Cl 360 Other Personnl Property Damage Relations C‘.l 864 SS!D Title XVI |‘_'1 890 Other Stawtory Actions
|I.l 196 Franchise injury Cl 385 Property Damage El 740 Railway Labor Aet |J 865 RSI (405(g)) |:| 891 Agricultural Acts
ij 362 Personal injury - Product Liability Cl 751 Family end Medical C| 893 Environmental Matters
Medica| Mal£racrice __ Leave Acl _ Cl 895 Freedom of Inf`ormation
l REAL PRUEE_R-'I`Y ClVlL RIGI'ITS PRISONER‘PETITIONS Cl 790 Ollter Labor Litigalinn FEDERAL TAX SUITS Act
El 210 Lnnd Condemnotion iJ 440 Other Civii Righls Hnbeas Corpus: D 79| Emp|oyee Retirement l:| 870 Taxes (U.S. Plaintif`i` Cl 896 Arbitration
|:l 220 Foreciosure 13 441 Votirtg l'J 463 Alien Detainee income Seeurity Acl or Def`endant} Cl 899 Admilu'stmtive Procedure
13 230 Rent Lease & Ejectlnenl ij 442 Employment Cl 510 Motions to Vacate |J 871 lRS-Third Pnrty A¢:D'Revie\v or Appeai of
G 240 Torts lo Lnnd Cl 443 Housingl Sentence 26 USC 7609 Agency Decision
|IJ 245 Tort Product Liability Accornmodations C] 530 General i_'] 950 Constitutiona|ity of
|:] 290 A|l Olher Real Property Cl 445 Amer. w¢'Disnl)ill'ties ' Cl 535 Deatl\ Penelt'_v lMMIGRATION 5131@ Slt\f\t!¢S
Employment Otllel': El 462 Nnturelization App|icalion
Cl 446 Amer. \vaisabilities - |J 540 Mandamus & Other |Il 465 Other immigration
Other ij 550 Civi] Riglt\s Actions
l'.'_l 448 Edtlcation El 555 Prison Condilion
El 560 Civil Delainee -
Conrlitions of
Confinemeut
V. ORIGIN (Place an "X" in One Bax Oniy)
t'J l Origina| §{2 Removed from ij 3 Remanded from IJ 4 Reinstated or Ci 5 Transf¢¢rcd from \Il 6 Multidistriet ij 8 Multidistrict
Proceecling State Court Appellate Court Reopened Ano¢h¢r Djsirig¢ Litigation ~ Litigetion -

(speci;y) Transt`er Direct Fi le

Ciie the U.S. Civil Siaillle linder which you are filing (D¢) nor circjurisdiel'i'mrm‘ statutes unless rl'h'er.rl‘t‘y};

28 U.S.C. Sect|on 1441 and 1446

Brief description of cause:

contractual and extra-contractual causes of action based on a claim for underinsured motorist benefits.

VI. CAUSE OF ACTION

 

 

 

 

 

VII. REQUESTED IN Cl CHECK IF THIS ls A cLAss ACTlON DEMAND $ CHECK YES <mly if demanded in complainf=
COMPLAINT, uNDER RULE 23, F.R.Cv.P. 200,000,00 JURY DEMANo= 351 Yes mm
VIII. RELATED CASE(S) _ `
IF ANY (See ms!rtrcl'mm): DGE - DOCKET NUMBER
DATE S[GN UR OF AW FRECORD
03725/2019 , ,
FOR OFFICE USE ONLY

 

 

RECEIPT# AMOUNT AP[’LYING [FP JUDGE MAG. ]UDGE

Case 5:19-cv-00306 Document 1-1 Filed 03/25/19 Page 2 of 2

JS 44 Reverse (Rev. 061'17)

INSTRUCTIONS FOR ATT()RNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The .iS 44 civil cover sheet and the information contained herein neither replaces nor suppiements the fiiings and service of pleading or other papers as
required by law, except as provided by iocal rules of court. This form, approved by the .iudiciai Conference of the United States in Septemher 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet, Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil compiaint fiied. The attorney filing a case should complete the form as follows:

I.(a)

(b)

(€)

lI.

III.

fV.

V§.

VII.

Vlil.

Plaintiffs-Defendants. Enter names (last, tirst, middle initial) of plaintiff and defendant if the plaintiff or defendant is a government agency, use
only the full name or standard ahbreviations. if the piaintiffor defendant is an official within a government agency, identify first the agency and
then the officiai, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing In U,S. piaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing (NOTE: in land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, teiephone number, and attorney of record. If there arc several attorneys, iist them on an attachment, notin;
in this section "(see attachment)".

Jurisdiction. The basis ofjurisdiction is set forth under Ruie S(a), F.R.Cv.P., which requires thatjurisdictions be shown in pieadings. Piace an "X"
in one of the boxes. if there is more than one basis ofjurisdiction, precedence is given in the order shown below.

United States plaintiff (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant (2) When the piaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federai question. (3) This refers to suits under 28 U.S.C. i331, wherejurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. in cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 shouid be marked.

Diversity of citizenship (4) This refers to suits under 28 U.S.C. i332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section iii below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) ofPrincipal Parties. This section ofthe JS 44 is to be compieted ifdiversity of citizenship was indicated ahove. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multipie nature of suit codes associated with the case, pick the nature of suit code
that is most applicabie. Click here for: Nature of Suit Code Descriptions.

Origin. Piace an "X" in one ofthe seven boxes.

Originai Proceedings. (1) Cases which originate in the United States district courts.

Rernoved from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Wh'en the petition for removal is granted, check this box.

Remanded from Appeliate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Titie 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers

Multidistrict Litigation -» Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict litigation ~ Direct Fiie. (8) Check this box when a muitidistrict case is filed in the same district as the Master MDL docket
PLEASE NO'I`E 'I`I-IA'I` THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historicai records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Exatnple: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Piace an "X" in this box if you are fiiing a class action under Rule 23, F.R.Cv.P.
Dernand. In this space enter the actua! doilar amount being demanded or indicate other demand, such as a preliminary injunctionl
.iury Dernand. Check the appropriate box to indicate whether or not ajury is being demanded

Relnted Cases. This section of the .iS 44 is used to reference related pending cases, if any. If there are reiated pending eases, insert the docket
numbers and the correspondingjudge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.

 

 

 

